                                      IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                      CIVIL ACTION NO. 3:10-CV-00472-KDB-DSC


                THOMAS L. MASON et. al.,                         )
                                                                 )
                                   Plaintiffs,                   )
                                                                 )
                v.                                               )                    ORDER
                                                                 )
                HEALTH MANAGEMENT                                )
                ASSOCIATES LLC et. al.,                          )
                                                                 )
                                  Defendants.                    )



                         THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

               Affidavit[s] [for John S. Linehan and Elizabeth A. Harris]” (documents ##134-35) filed June 17,

               2020. For the reasons set forth therein, the Motions will be granted


                         The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Kenneth D. Bell.


                         SO ORDERED.


Signed: June 17, 2020




                        Case 3:10-cv-00472-KDB-DSC Document 136 Filed 06/17/20 Page 1 of 1
